*59AFTER REMAND FROM THE ALABAMA SUPREME COURT
McMILLAN, Judge.
On remand by the Alabama Supreme Court for consideration in light of Harris v. Reed, 489 U.S. 255, 109 S.Ct. 1038, 103 L.Ed.2d 308 (1989), we hold that this cause is due to be affirmed because appellant’s claim that his sentence constituted cruel and unusual punishment is without merit. Appellant had two prior felonies and was sentenced under the Habitual Felony Offender Act pursuant to his conviction of attempted rape, a Class B felony. His 20-year sentence was well within the statutory range.
Affirmed.
All Judges concur.